Citation Nr: 1440445	
Decision Date: 09/10/14    Archive Date: 09/18/14

DOCKET NO.  11-06 834	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to an initial compensable evaluation for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Caylor, Associate Counsel


INTRODUCTION

The Veteran had active military service from March 1968 to March 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio. 

The Veteran testified before a Decision Review Officer (DRO) in July 2010 and before the undersigned Veterans Law Judge in October 2011.  Transcripts are of record.

The Board previously remanded the Veteran's claim in November 2013 for additional development.


FINDING OF FACT

The Veteran's bilateral hearing loss is manifested by at worst Level I hearing acuity in the right ear, at worst Level II hearing acuity in the left ear, and use of hearing aids in both ears due to difficulty hearing.


CONCLUSION OF LAW

The criteria for entitlement to an initial compensable disability rating for bilateral hearing loss have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.85, Diagnostic Code 6100 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Procedural Duties

VA satisfied its duty to notify the Veteran pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2013).  VA provided notice regarding the Veteran's claims in January 2010.  As the claim on appeal is one for an increased initial disability rating, the Veteran's claim has already been substantiated and further discussion of the duty to notify is unnecessary.  Dingess v. Nicholson, 19 Vet. App. 473, 490-491 (2006)

VA also satisfied its duty to assist the Veteran in the development of his claim.  

First, VA satisfied its duty to seek relevant records.  The RO associated the Veteran's service treatment records (STRs), private treatment records, and VA treatment records with the claims file.  The Veteran has not identified any other evidence not already of record; therefore, the Board concludes VA has made every reasonable effort to obtain all relevant records.

Second, VA satisfied its duty obtain a medical examination or opinion when required.  VA provided the Veteran VA medical examinations addressing the nature, etiology, and severity of his bilateral hearing loss.  The February 2010 VA examination, while adequate for purposes of evaluating entitlement to service connection, is less adequate for rating purposes, as it does not contain a description of functional effects due to any hearing loss.  Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007) (holding that VA examiners must provide information regarding functional effects in anticipation of the possible application of 38 C.F.R. § 3.321(b)).  Further, the Board notes that the February 2010 VA examiner diagnosed the Veteran with mild high frequency sensorineural hearing loss bilaterally, while other diagnoses of record indicate the Veteran had mild low frequency hearing loss sloping to severe or moderate-to-severe high frequency sensorineural loss bilaterally.  See October 2009 VA Treatment Records; July 2010 Private Treatment Records; March 2011 VA Treatment Records.  The Veteran will not, however, be prejudiced, as the Board gives more probative weight to the other diagnoses of record and has not relied on the February 2010 VA examiner's findings in making its decision.  Moreover, the December 2013 VA examination is adequate, as, in addition to dictating objective test results, the VA audiologist fully described any functional effects due to a hearing disability.  Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007); Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (holding that once VA undertakes the effort to provide an examination when developing a claim, even if not statutorily obligated to do so, VA must ensure that the examination provided is adequate).  

The Veteran's July 2010 and October 2011 hearings focused on the elements necessary to substantiate the claim; the Veteran demonstrated actual knowledge of those elements; questions were framed to explore the basis for the claim; and the undersigned Veterans Law Judge considered whether any evidence was overlooked.  See Bryant v. Shinseki, 23 Vet. App. 488, 492, 497-498 (2010) (holding that under 38 C.F.R. § 3.103(c)(2) a hearing officer must "explain fully the issues" and "suggest the submission of evidence that may have been overlooked").  The Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) (2013) or identified any prejudice as a result of the hearing.  

As VA satisfied its duties to notify and assist the Veteran, no further action is needed to comply with 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159, and he will not be prejudiced by the adjudication of his claim.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Merits of the Claim

The Veteran contends he should be awarded a compensable initial disability rating for his bilateral hearing loss because he had difficulty hearing customers while at work and family members while driving in cars, talking on the phone, or spending time in crowds or restaurants, even, at times, when he wore his hearing aids.  See July 2010 DRO Hearing p. 4; October 2011 Travel Board Hearing pp. 4, 11; October 2009, February 2010, and December 2013 VA Audiology Examinations; July 2010 Private Treatment Records; January 2014 Statement.  

Disability evaluations are governed by VA's Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R., Part 4 (2013).  The percentage ratings in the Rating Schedule represent the "average impairment in earning capacity" resulting from service-connected disabilities, and residuals thereof, in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2013).  

Disability ratings for hearing impairment are derived by mechanically applying the Rating Schedule to the results of audiometric evaluations.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Audiometric evaluations generally include a controlled speech discrimination test and a puretone audiometry test at frequencies of 1,000, 2,000, 3,000, and 4,000 Hertz (Hz).  38 C.F.R. § 4.85.  

The Rating Schedule establishes eleven auditory acuity levels designated Level I through Level XI.  Id.  Table VI, "Numeric Designation of Hearing Impairment Based on Puretone Threshold Average and Speech Discrimination," is used to determine the designated Roman numeral level of hearing impairment.  Id.  The vertical lines in Table VI represent nine categories of the percentage of discrimination based on the controlled speech discrimination test.  Id.  The horizontal columns in Table VI represent nine categories of decibel loss based on the puretone audiometry test.  Id.  The Roman numeral designation is located at the point where the percentage of speech discrimination and puretone threshold average intersect.  38 C.F.R. § 4.85(b).  

If the puretone threshold at each of the four specified frequencies (1,000, 2,000, 3,000, and 4,000 Hz) is 55 decibels (dB) or more, the Roman numeral designation for hearing impairment is obtained from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(a).  If the puretone threshold is 30 dB or less at 1,000 Hz, and 70 decibels or more at 2,000 Hz, the Roman numeral designation for hearing impairment is determined from either Table VI or Table VIa, whichever results in the higher numeral.  Then, that resulting numeral will be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(b).  

"Puretone threshold average," as used in Tables VI and VIa, is the sum of the puretone thresholds at 1,000, 2,000, 3,000 and 4,000 Hz, divided by four.  38 C.F.R. § 4.85(d).  This average is used in all cases (including those in section 4.86) to determine the Roman numeral designation for hearing impairment from Table VI or VIa.  38 C.F.R. § 4.86.  Table VIa, "Numeric Designation of Hearing Impairment Based Only on Puretone Threshold Average," is used to determine a Roman numeral designation (I-XI) for hearing impairment based only on the puretone threshold average.  38 C.F.R. § 4.85(c).  Table VIa is used when the examiner certifies that use of the speech discrimination test is not appropriate because of language difficulties, inconsistent speech discrimination scores, etc., or when indicated under the provisions of 38 C.F.R. section 4.86.  Id.  

Table VII, "Percentage Evaluations for Hearing Impairment," is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear.  38 C.F.R. § 4.85(e).  The horizontal rows represent the ear with better hearing and the vertical columns represent the ear with poorer hearing.  Id.  The percentage evaluation is located at the point where the row and column intersect.  Id.  If impaired hearing is service-connected in only one ear, for purposes of determining the percentage evaluation from Table VII, the non-service-connected ear will be assigned a Roman numeral designation of I, subject to the provisions of 38 C.F.R. section 3.383.  38 C.F.R. § 4.85(f).

Examination reports must be interpreted in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2013).

Based on the above regulations, the Veteran is not entitled to an initial compensable disability rating for his service-connected bilateral hearing loss.  Entering the average puretone threshold and speech recognition results from the February 2010 and December 2013 VA audiology examinations into Table VI, and entering the average puretone thresholds from VA audiometric testing in October 2009, November 2012, and private audiometric testing in December 2013 in Table VIa reveals that the highest numeric designation for the right ear is I and the highest numeric designation for the left ear is II.  38 C.F.R. § 4.85.  Entering those Roman numeral category designations into Table VII results in a zero percent disability rating under Diagnostic Code 6100.  

Consideration was given to assigning a staged rating; however, at no time during the period in question has the disability warranted a higher schedular rating.  Hart, 21 Vet. App. at 511-512.  While the February 2010 VA examiner indicated that the Veteran had only mild high-frequency hearing loss, as discussed above, the Board finds the other diagnoses of record, which indicate the Veteran has moderate or moderate-to-severe high-frequency hearing loss, more probative.  Further, October 2009 VA treatment records indicate the Veteran had "excellent speech discrimination," and the Maryland CNC test administered by the December 2013 VA examiner revealed speech discrimination percentages of 96 in the right ear and 94 in the left ear.  While the February 2010 VA examination appears to indicate that testing revealed a speech discrimination percentage of 92 percent in the left ear, the Board notes that it is unclear whether the February 2010 VA examiner used the Maryland CNC test and, even if that test was used, it would not result in a higher rating for the Veteran's bilateral hearing loss.  Moreover, the Veteran's private audiologist found in December 2013 that testing indicated there had been no significant change in the Veteran's hearing since July 2010, and physical examinations of the ear, when conducted, found the Veteran's ears largely normal.  See October 2009 VA Treatment Records; December 2013 Private Treatment Records; December 2013 VA Audiology Examination.  

The Board acknowledges that the Veteran believes that the disability on appeal has been more severe than the assigned disability rating reflects.  Specifically, he asserted during his October 2011 Travel Board hearing that he felt his hearing was getting worse.  October 2011 Travel Board Hearing pp. 10-11.  While the Veteran is competent to report experiencing difficulty hearing customers and family members in various situations, he is not competent to determine that his hearing loss is more severe than the record reflect, as the issue is medically complex and requires specialized knowledge and experience.  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377, 1377 n.4 (Fed. Cir. 2007).  The competent medical evidence is therefore the most probative regarding the evaluation of pertinent symptoms for the disability on appeal, as it offers specialized, specific, and detailed determinations pertinent to the rating criteria and largely contemplates the Veteran's descriptions of symptoms.  

The Veteran's claim does not need to be referred to the Director of the VA Compensation and Pension Service for extraschedular consideration under 38 C.F.R. § 3.321(b)(1).  The Board must refer a claim if (1) a service-connected disability presents such an exceptional disability picture that the available schedular ratings do not reasonably describe or contemplate the disability's severity and symptomatology, and (2) the disability picture exhibits other factors, such as marked interference with employment and frequent periods of hospitalization.  Thun v. Peake, 22 Vet. App. 111, 115-116 (2008).  The Veteran's disability picture is not so exceptional that the schedular ratings fail to contemplate the severity and symptomatology of his bilateral hearing loss, as clinical testing for hearing loss assess the severity of symptoms of difficulty hearing and, ergo, communicating.  Further, the record does not reveal, and the Veteran has not asserted that he has been unable to work or has lost customers due to his bilateral hearing loss, or that he has been frequently hospitalized for bilateral hearing loss.  

Finally, the Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional symptoms of service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

Consequently, the Board finds the weight of the evidence is against assigning a compensable rating for the Veteran's bilateral hearing loss.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.85, Diagnostic Code 6100. 


ORDER

Entitlement to a compensable initial disability rating for bilateral hearing loss is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


